Citation Nr: 9923159	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a back disability 
described as degenerative joint disease and disc disorders of 
the cervical spine and lumbar spine.

4.  Entitlement to a disability rating in excess of 20 
percent for a back disability described as spinal 
fibromyositis with limitation of motion.

5.  Entitlement to restoration of a 20 percent rating for a 
back disability described as spinal fibromyositis with 
limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a bilateral 
knee disorder and for chronic sinusitis, and assigned a 20 
percent for a back disability described as spinal 
fibromyositis with limitation of motion.  This appeal also 
arises from an August 1998 rating decision, in which the RO 
denied service connection for degenerative joint disease and 
ruptured discs of the cervical and lumbar spine.

In September 1997, the Board issued a decision on one claim 
on appeal, and remanded the case to develop additional 
evidence regard to several other claims on appeal.  At this 
time, the Board will address the appeals for service 
connection for a bilateral knee disorder and for chronic 
sinusitis in another remand, which follows the decisions on 
the other issues on appeal.  As explained in the decision 
below, the Board is also remanding for the assignment of new 
ratings for the veteran's back disabilities.

The Board's September 1997 decision granted service 
connection for right traumatic epididymitis.  The RO 
initially implemented the Board's decision in that matter, 
showing service connection for right traumatic epididymitis 
in an October 1997 rating decision.  In subsequent rating 
decisions dated in July 1998, August 1988, and November 1988, 
however, the RO listed traumatic epididymitis as not service 
connected.  The Board calls this error to the attention of 
the RO, and instructs the RO to correct the record to show 
that the veteran's right traumatic epididymitis is service 
connected.

In addition, the Board notes that, in arguments submitted in 
August 1998, the veteran expressed disagreement with the 
effective date established for the assignment of a 10 percent 
rating for his deviated nasal septum.  In a July 1998 rating 
decision, the RO established an effective date March 26, 
1998, for the 10 percent rating.  The veteran asserts that 
the 10 percent rating should be effective from the date of 
his original claim, January 3, 1994.  As the RO has not yet 
addressed this appeal, the Board refers the effective date 
issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for degenerative joint disease and disc disorders 
of the cervical spine and lumbar spine.

2.  The veteran's service medical records contain notations 
of x-ray findings of mild degenerative changes in the 
cervical spine and lumbar spine.

3.  Diagnostic imaging performed since service includes x-ray 
and MRI findings of degenerative joint and disc changes in 
the cervical spine and lumbar spine.

4.  The evidence reasonably shows symptoms such as pain and 
muscle spasm in the upper and lower back continuing since 
service.



CONCLUSIONS OF LAW

1.  Degenerative joint disease and a degenerative disc 
disorder of the cervical spine were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  Degenerative joint disease and a degenerative disc 
disorder of the lumbar spine were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves several claims related to back 
disabilities.  In January 1994, the veteran filed a claim for 
service connection for a back disorder.  On VA examination in 
April 1994, he reported that he had injured his back and neck 
in a motor vehicle accident during service.  In a February 
1995 rating decision, the RO established service connection 
for a back disability described as spinal fibromyositis with 
limitation of motion.  The RO assigned a 20 percent rating 
for that disability.

The veteran appealed the 20 percent rating.  In September 
1997, the Board remanded the case for the RO to consider new 
evidence regarding the veteran's back disability, and for a 
VA examination to obtain additional medical evidence and 
opinion regarding the manifestations of the veteran's back 
disability.  The veteran underwent a VA examination of his 
back in March 1998.  The RO continued to deny the veteran's 
claim for an increased rating, and, in a July 1998 rating 
decision, the RO proposed to decrease the rating for spinal 
fibromyositis from 20 percent to 0 percent.

In August 1998, the veteran wrote that VA's description of 
his back disability as spinal fibromyositis was a 
misdiagnosis of the back disorder that he claimed he had 
incurred in a motor vehicle accident during service.  The 
veteran requested that the description of his service-
connected back disability be changed to degenerative joint 
disease and ruptured discs of the cervical and lumbar spine, 
and that a rating higher than 20 percent be assigned for his 
back disability.  In an August 1998 rating decision, the RO 
denied service connection for degenerative joint disease and 
ruptured discs of the cervical and lumbar spine.  In a 
November 1998 rating decision, the RO indicated that the 
rating for spinal fibromyositis with limitation of motion was 
decreased to 0 percent.

Based on the history, the Board finds that the issues related 
to the back that are currently on appeal include: entitlement 
to service connection for a back disability described as 
degenerative joint disease and disc disorders of the cervical 
and lumbar spine; entitlement to a disability rating in 
excess of 20 percent for a back disability described as 
spinal fibromyositis with limitation of motion; and 
entitlement to restoration of a 20 percent rating for spinal 
fibromyositis with limitation of motion.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran's claim for service connection for a back 
disability described as degenerative joint disease and disc 
disorders of the cervical and lumbar spine is supported by 
notations of degenerative joint disease in medical records 
during and after service.  That evidence makes the claim 
plausible and well grounded.  The Board finds that the facts 
relevant to the claim have been properly developed, such that 
VA has satisfied its statutory obligation to assist the 
veteran in the development of the claim.

In the veteran's service medical records, outpatient 
treatment notes dated in March 1990 indicate the veteran was 
involved in motor vehicle accident on February 27, 1990.  The 
veteran reported pain and spasm in his mid and upper back.  
Treatment notes dated March 7, 1990, report that x-rays 
showed minimal degenerative joint disease at C5 to C7.  The 
report of a March 22, 1990, x-ray indicated that the 
veteran's cervical spine was normal.  On April 19, 1990, the 
veteran was seen after he fell down some stairs.  He reported 
exacerbated pain in his neck and back.  The examiner noted 
evidence of muscle spasm in the veteran's cervical spine.  
Lumbar spine x-rays showed mild degenerative joint disease in 
the T11 to L2 area.  Treatment notes dated from May 1990 to 
February 1992 reflect reports of pain and muscle spasm in the 
low back, mid back, and neck.  Some treatment notes reflect 
that the examiner noted muscle spasm and tenderness.

On VA examination in April 1994, the veteran reported that he 
had continued to have pain and muscle spasm in his neck and 
back since he was in a motor vehicle accident during service.  
He reported that the muscle spasms were severe and increasing 
in number.  On examination, the ranges of motion of the 
veteran's lumbosacral spine were to 58 degrees of flexion, 28 
degrees of extension, and 40 degrees of lateral flexion to 
each side.  The ranges of motion of the cervical spine were 
to 22 degrees of flexion, 26 degrees of extension, and 26 
degrees of rotation to each side.  The examining physician 
reported that the veteran had pain on motion.  There were no 
localizing neurological signs.  X-rays of the cervical and 
lumbar spine were normal.  The examiner's diagnosis was 
fibromyositis of the cervical and lumbosacral spine.

VA outpatient treatment records dated from May 1995 to 
October 1995 indicated that the veteran continued to have 
pain, limitation of motion, and muscle spasm in his neck and 
mid to low back.  Magnetic resonance imaging (MRI) taken in 
August and September 1995 showed small bulging discs at C3-
C4, C4-C5, and C5-C6, with minimal encroachment into the 
anterior subarachnoidal space.  There were anterior extra 
dural deformities at the T12-L1, L4-L5, and L5-S1 levels.  
The disc was moderately narrowed at the L4-L5 level, with 
protrusion of the nucleus pulposus into fissures in the 
posterior annulus.  L5 nerve root compression was reported to 
be possible.  In October 1995, treatment records noted a 
diagnosis of degenerative disc disease.

On VA examination in March 1998, the veteran reported pain in 
his neck and back.  He indicated that he wore a lumbar brace 
at all times, and that he used a cane.  The examining 
physician noted objective evidence of very severe pain on 
motion, muscle spasm, weakness, and tenderness.  The examiner 
noted that the veteran was flexed forward about 10 degrees.  
The ranges of motion of the veteran's lumbosacral spine were 
to 98 degrees of flexion, 20 degrees of extension, and 
34 degrees of lateral flexion to each side.  The ranges of 
motion of the cervical spine were to 38 degrees of flexion, 
22 degrees of extension, and 36 degrees of lateral flexion to 
each side.  The examiner reported that the veteran almost 
cried when performing those movements, and that he looked as 
though he might topple over at any time.  The examiner's 
diagnosis was degenerative joint disease with ruptured disc, 
cervical and lumbar spine.  The examiner commented that the 
condition was severe, and that the loss of function due to 
pain was great.  In April 1998, MRI revealed very mild disc 
bulge at C3-C4, C4-C5, and C5-C6, and advanced degenerative 
disc disease at L4-L5, with diffuse disc bulging.

There is medical evidence that the veteran has had ongoing 
back problems since service.  Diagnostic imaging of the 
veteran's spine has provided mixed findings.  Some x-rays and 
MRIs of the veteran's spine have shown degenerative changes, 
while other x-rays were reported as showing a normal spine.  
Despite the negative findings in some instances, degenerative 
changes in the cervical and lumbar spine noted during the 
veteran's service are consistent with the recent findings and 
diagnosis of degenerative joint disease and disc disorders of 
the cervical and lumbar spine.  The Board finds that the 
evidence that the veteran's spinal arthritis and disc 
disorders were incurred in service is at least as probative 
as the evidence against such a finding.  Applying the benefit 
of the doubt in favor of the veteran's claim, as required by 
38 U.S.C.A. § 5107(b) (West 1991), the Board concludes that 
degenerative joint disease and disc disorders of both the 
cervical spine and the lumbar spine are service connected.  
The Board concludes that it would be more consistent with the 
structure of the VA rating schedule regarding disorders of 
the spine to establish service connection for the cervical 
spine and lumbar spine disorders as two separate 
disabilities.  See 38 C.F.R. § 4.71a (1998).

Prior to this decision by the Board, the RO evaluated the 
veteran's back disabilities as fibromyositis with limitation 
of motion, and found that degenerative joint disease and 
degenerative disc disorders were not service connected.  In 
granting service connection for degenerative joint disease 
and degenerative disc disease of the cervical spine and 
lumbar spine, the Board is establishing service connection 
for the veteran's upper and lower back disabilities in all 
their manifestations, including pain, muscle spasm, and 
limitation of motion.  Thus, each disabled area of the 
veteran's spine is to be evaluated based on the entire 
spectrum of disability, encompassing all of the 
manifestations of degenerative joint disease, degenerative 
disc disease, and fibromyositis.  The RO has not yet 
evaluated the veteran's service-connected back disabilities 
in their entirety, and the Board will instruct the RO to do 
so in the remand below.  This Board decision renders moot the 
pending appeals for an increased rating and restoration of a 
higher rating for spinal fibromyositis with limitation of 
motion, as those manifestations are to be included in the 
ratings to be assigned on remand for the cervical spine and 
lumbar spine disabilities for the time periods at issue.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine 
disability, to include degenerative joint disease, 
degenerative disc disease, and previously recognized 
residuals of fibromyositis, is granted.

Entitlement to service connection for a lumbar spine 
disability, to include degenerative joint disease, 
degenerative disc disease, and previously recognized 
residuals of fibromyositis, is granted.


REMAND

As noted above, the Board has granted the veteran's claim for 
service connection for certain aspects of his upper and lower 
back disabilities, and, in so doing, has established service 
connection for all of the manifestations of degenerative 
joint disease, degenerative disc disease, and fibromyositis 
in the veteran's cervical and lumbar regions.  On remand, the 
Board should evaluate and provide ratings for the veteran's 
disabilities of the cervical spine and lumbar spine.

The veteran is seeking service connection for a bilateral 
knee disorder.  He reports that he began to have pain and 
swelling in both of the knees during service.  In a VA 
medical examination in 1994, he stated that his knees were 
constantly stiff.  In a September 1997 remand, the Board 
called for a new examination of the veteran's knees to 
determine the nature and etiology of any current bilateral 
knee disorder, and to obtain the examiner's opinion as to 
whether any current bilateral knee disorder had its onset 
during the veteran's service.  The report of a March 1998 VA 
examination addressed the condition of the veteran's knees, 
but did not provide any opinion as to whether the diagnosed 
degenerative joint disease in the veteran's knees had its 
onset during the veteran's service.


Particularly in light of 1994 x-rays of the veteran's knees 
that were reported as normal, careful consideration of this 
claim calls for medical evidence or opinion regarding the 
presence or absence of a nexus between the veteran's current 
knee disorder and his service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Furthermore, the Court has ruled that the 
Board has a duty under law to ensure that the RO complies 
with remand orders of the Board of the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board will 
remand the case again, repeating the request for a medical 
examination with an opinion as to the relationship, if any, 
between any current bilateral knee disorder and events during 
the veteran's service.

In a claim filed in January 1994, the veteran sought service 
connection for multiple conditions, including a nasal 
fracture and a sinus condition.  In a February 1995 rating 
decision, the RO granted service connection for a deviated 
nasal septum, and denied service connection for chronic 
sinusitis.  The veteran appealed both the denial of service 
connection for chronic sinusitis, and the assignment of a 
noncompensable rating for the deviated nasal septum.  In a 
September 1997 remand, the Board called for an examination of 
the veteran's respiratory system.  The Board asked for a 
review of the veteran's claims file by the examiner, and 
findings and opinions from the examiner regarding the 
manifestations and etiology of the veteran's deviated septum 
and sinusitis.  In a July 1998 rating decision, the RO 
assigned a 10 percent rating for the deviated nasal septum.  
In a November 1998 hearing at the RO, the veteran stated that 
he agreed with the 10 percent rating for his deviated nasal 
septum.  The maximum rating under the rating schedule for a 
deviated septum is 10 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1998).  Based on the veteran's statement that he 
agrees with the 10 percent rating for his deviated septum, 
the Board understands that he is not seeking a higher, 
extraschedular rating.

The veteran underwent a VA upper respiratory system 
examination in March 1998; however, the report of the 
examination did not specifically discuss sinusitis.  The 
Board finds that the evidence presently in the claims file 
leaves questions as to whether the veteran currently has 
chronic sinusitis, and as to the etiology of chronic 
sinusitis if it is present.  Therefore, an additional remand 
and examination is needed to obtain information pertinent to 
the sinusitis claim.  In the course of this remand, the 
appellant should be given the opportunity to add any recent 
lay or medical evidence to the record.  See 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.

2.  The veteran should evaluate and 
assign a disability rating for the 
veteran's cervical spine disability, to 
include degenerative joint disease, 
degenerative disc disease, and 
fibromyositis.

3.  The veteran should evaluate and 
assign a disability rating for the 
veteran's lumbar spine disability, to 
include degenerative joint disease, 
degenerative disc disease, and 
fibromyositis.

4.  The RO should schedule the veteran 
for a VA examination of his knees, to 
obtain an opinion as to the etiology of 
any current disorder of the knees.  The 
RO should ensure that the veteran's 
claims file is furnished to the examiner 
prior to the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current disorder of the 
veteran's knees had its onset during the 
veteran's service.  The examiner should 
explain the reasons and bases for his or 
her conclusions.

5.  The RO should schedule the veteran 
for a VA respiratory examination, to 
determine the current condition of the 
veteran's sinuses, and the etiology of 
any present sinus disorder.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  It 
is also very important that examiner 
provide responses to the following 
questions:

A.  Does the veteran have chronic 
sinusitis?

B.  If he has chronic sinusitis:
1) In your judgment, is it as 
likely as not that his chronic 
sinusitis began during his military 
service?

2) Is it as likely as not that 
the veteran's deviated septum 
caused, or has aggravated, his 
chronic sinusitis?

C.  If the examiner concludes that 
the veteran's service connected deviated 
septum has aggravated a chronic sinusitis 
condition, the examiner should describe 
the degree to which the deviated septum 
has worsened the sinusitis.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

